DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 and similar Claims 8 and 15 respectively recite the language of “determining, for a user, one or more access grants for a cloud-based data warehouse, each of the access grants comprising an object identifier of a data object accessible to the user; generating a search query comprising one or more search terms and a filter based on each of the access grants; sending the search query to a search indexing service configured to maintain an index of the cloud-based data warehouse; and receiving, in response to the search query, first search results responsive to the one or more search terms and included in a scope based on the filter” , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining, for a user, one or more access grants for a cloud-based data warehouse, each of the access grants comprising an object identifier of a data object accessible to the user” at high level of generality, in the context of this claim encompasses the user manually determine user’s access control information.  Similarly, the limitation of “generating a search query comprising one or more search terms and a filter based on each of the access grants”, at high level of generality, in the context of this claim encompasses the user manually query or search for information.  Similarly, the limitation of “sending the search query to a search indexing service configured to maintain an index of the cloud-based data warehouse”, at high level of generality, in the context of this claim encompasses the user manually query or search by indexing. Similarly, the limitation of “receiving, in response to the search query, first search results responsive to the one or more search terms and included in a scope based on the filter” at high level of generality, in the context of this claim encompasses the user manually collecting information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
determining, generating, sending and receiving steps such that it amounts no more than mere instructions to apply the exception using a generic computer module.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.  
The Dependent Claims 2-7 and similar claims 9-13 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the respective independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation “computer readable medium”, however, the limitation was not found in Applicant’s Specification.  
It is recommended to change to “computer readable storage medium” as defined in the Specification according to Paragraph [0058] that “… A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”, to avoid Claim Rejections 35 USC 101 and Claim Rejections 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2013/0332361 issued to Peter Ciurea (“Ciurea”), and further in view of Pub. No. US2014/0032563 issued to Lassen et al. (“Lassen”).
As to Claims 1, 8 and 15, Ciurea teaches a method of search using data warehouse grants, the method comprising: 
determining, for a user, one or more access grants for a cloud-based data warehouse, each of the access grants comprising an object identifier of a data object accessible to the user (Ciurea. Abstract whereas a data warehouse configured to store the privacy policy in connection with account information of the user, whereas in accordance with the privacy policy stored in the data warehouse, [0161] whereas in one embodiment, enrolling in the loyalty program 20) includes providing consent to allow the portal 143 to track the information related to the loyalty program 201 and grant the loyalty benefit offerors 183 access to the information related to the loyalty program 201, [0265] whereas cloud-based storage of data); 
generating a search query comprising one or more search terms and a filter based on each of the access grants (Ciurea. [0403] whereas queries identifying search criteria from the profile selector 129 selecting a user specific profile 131); 
Ciurea does not explicitly teach sending the search query to a search indexing service configured to maintain an index of the cloud-based data warehouse; and receiving, in response to the search query, first search results responsive to the one or more search terms and included in a scope based on the filter.  However,
Lassen teaches sending the search query to a search indexing service configured to maintain an index of the cloud-based data warehouse (Lassen, Figures 1-2 and 4, [0023-0024] whereas aggregator process receives a search request from a PHP (Hypertext Preprocessor) process 210 illustrated in FIG. 2); and receiving, in response to the search query, first search results responsive to the one or more search terms and included in a scope based on the filter (Lassen, [0017] whereas particular embodiments may retrieve results of a search query by submitting the search query to a partition storing objects of the same object type as the search query's expected results).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Lassen and Ciurea are in the same field of endeavor such as query processing, data storage – 
As to Claims 2, 9 and 16, Ciurea in combination with Lassen teaches wherein the scope comprises each object identifier of the one or more access grants and an object lineage of each data object identified in the one or more access grants (Ciurea. Figure 17, [0283-0284] whereas control 677 access to the non-transaction data 641 ...  649 in accordance with the personalization data 651… 654).
As to Claims 3, 10 and 17, Ciurea in combination with Lassen teaches further comprising: identifying, by the search indexing service, from a plurality of index entries of the index, one or more index entries responsive to the one or more search terms and comprising: an indexed object identifier included in the filter or an object lineage at least partially included in the filter (Lassen, Figures 2-4, [0018-0019] whereas in particular embodiments, objects stored in each data store or vertical may be indexed by a search index, whereas each data store may be configured to store a single type of object indexed by a search index (e.g., vertical P1 for user objects, vertical P2 for post objects, vertical P3 for photo objects, and so on); and generating the search results based on the identified one or more index entries (Lassen, Figures 2-4, [0024] whereas each of the search query may have a single object type for its expected results, i.e., a single result-type, Figure 4 steps 403, 404 [0030] whereas in particular embodiments, the aggregator process may, for each of the search queries, access and retrieve search query results from at least one of the data stores, the at least one data store being configured to store objects of the object type of the each search query, i.e., the result-type of the each search query).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the 
As to Claims 4, 11 and 18, Ciurea in combination with Lassen teaches wherein generating the search query comprises generating the search query comprising the one or more search terms and, as the filter, each object identifier of the one or more access grants (Ciurea. [0105] [0403] whereas queries identifying search criteria from the profile selector 129, and/or third parties and in response, to provide transaction-based intelligence requested by the queries).
As to Claims 5, 12 and 19, Ciurea in combination with Lassen teaches wherein the first search results comprise a first pagination of search results (Lassen, [0035] whereas If a number of search results from the higher-ranking page partition exceeds a specified threshold (e.g., 7), then particular embodiments may return the search results and terminate the search query process), and the method further comprises: requesting a second pagination of search results (Lassen, [0035] whereas if the number of search results from the higher-ranking page partition does not exceed the specified threshold, then particular embodiments may access the main page partition to retrieve additional search results); and receiving second search results comprising the second pagination of search result (Lassen, [0035]). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Lassen and Ciurea are in the same field of endeavor such as query processing, data storage – to provide method and system which provide pagination of search results (Lassen, [0035]).

Claims 6, 13 and 20, Ciurea in combination with Lassen teaches further comprising updating, by the search indexing service, the index in response to an update to a data object (Lassen, Figure 3, Abstract, [0020] whereas update the search index of the at least one data store based on the received object).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Lassen and Ciurea are in the same field of endeavor such as query processing, data storage – to provide method and system which perform index update (Lassen, [0020]).
As to Claim 7, Ciurea in combination with Lassen teaches wherein the update comprises one or more of a modification of the data object or a relocation of the data object in an object lineage (Ciurea. [0332] whereas modifies the privacy policy 681).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Czymontek (U.S. Patent No. 8,667,456) teaches cloud-based indexing servives.
Anderson et al (U.S. Patent No. 9,953,011) teaches search results pagination.
Sebastian et al (Pub. No. US2014/0379631) teaches transactional key-value database with searchable indexes, and pagination limit per page.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163